Citation Nr: 0519362	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck/upper spine 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for left arm pain.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to service connection for arthritis of left 
ankle.

8.  Entitlement to service connection for arthritis of the 
right ankle.

9.  Entitlement to service connection for a fallen arch of 
the left foot.

10.  Entitlement to service connection for a fallen arch of 
the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1990 to July 2001.  
This appeal initially came before the before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In November 2004, 
the Board Remanded the claims for notice to the veteran in 
conformity with Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
claims return to the Board.


FINDINGS OF FACT

1.  All evidence available to VA has been obtained, and all 
statutory duties to the veteran have been met.

2.  Although the veteran was treated for back pain, neck and 
upper spine pain, left shoulder pain, left arm pain, 
bilateral knee pain, pain in the ankles, and bilateral foot 
pain in service, no current medical diagnosis is assigned for 
any of those complaints of pain.



CONCLUSION OF LAW

The criteria for service connection for a back disorder, a 
neck/upper spine disorder, a left shoulder disorder, left arm 
pain, a left knee disorder, a right knee disorder, arthritis 
of the left ankle, arthritis of the right ankle, a fallen 
arch of the left foot, and a fallen arch of the right foot 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed the VCAA into law.  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Since the claims on appeal were submitted in 
2001, after the enactment of the VCAA, the VCAA is applicable 
to the claims on appeal.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this case has proceeded in accordance 
with the provisions of the VCAA.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

The December 2001 rating decision and cover letter advised 
the veteran of the denial of the claims on appeal, and 
advised the veteran of the evidence required to establish 
service connection and of the evidence missing as to the 
denied claims, including the need for a current medical 
diagnosis of each disorder for which service connection was 
being claimed.  

The December 2002 statement of the case (SOC) included the 
full text of 38 C.F.R. § 3.159, as revised to incorporate 
most provisions of the VCAA.  Thus, that SOC advised the 
veteran of VA's duty to assist him in developing the claims, 
and of his responsibility to identify or submit evidence, and 
advised him of the types of evidence VA would assist him to 
obtain.  

The Board's November 2004 Remand advised the veteran that the 
RO had not issued a letter specifically advising the veteran 
of the enactment of the VCAA, and advised the veteran that he 
should submit additional evidence that he had described in 
his substantive appeal, including records of post-service 
treatment for the claimed disorders, or that he should 
provide sufficient information identifying that evidence to 
allow VA to assist him to obtain the evidence.  

By a letter issued in December 2004, the Appeals Management 
Center (AMC) provided the necessary forms to assist the 
veteran to identify the post-service evidence, advised the 
veteran of the types of evidence which might substantiate his 
claims, and provided specific notice of the types of evidence 
the veteran himself should identify or submit and of the 
types of evidence VA could obtain if the veteran identified 
that evidence with sufficient specificity.  The December 2004 
letter also clearly set forth the criteria for service 
connection for the claimed disorders.  The veteran did not 
respond.

In May 2005, the AMC issued a supplemental statement of the 
case (SSOC).  No response to the SSOC has been received from 
the veteran.  

The communications of record demonstrate that VA has notified 
the veteran of the enactment of the VCAA.  The veteran has 
been provided with notice that the evidence of record was not 
sufficient to meet the criteria for service connection for 
the claimed disorders, and the veteran has been specifically 
afforded the opportunity to further identify post-service 
clinical treatment records that he stated were available.  
The veteran has not, however, provided any information about 
the post-service clinical treatment, such as the names or 
addresses of the providers.  Without such identifying 
information, VA is unable to further assist the veteran.  The 
May 2005 SSOC specifically advised the veteran that no 
additional evidence had been identified or received since the 
Board's November 2004 Remand.  No further communication from 
the veteran has been received.  

The multiple notices provided to the appellant 
subsequent to the enactment of the VCAA, including the 
full text of 38 C.F.R. § 3.159, as revised to implement 
the VCAA, have satisfied the duty to notify the 
appellant of each and every provision of the VCAA.  The 
appellant has been afforded opportunities to submit 
additional evidence.  

To the extent that there is any notice requirement or duty to 
the appellant which has not been technically satisfied during 
the pendency of this claim, the Board finds that any 
technical defect in the attempt to comply with the VCAA has 
been addressed by providing the veteran actual notice of the 
evidence necessary to substantiate his claims.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 115-118 (2005).  

Adjudication of the claims may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose, 
since the veteran has not responded to VA communications in 
2004 or 2005 intended to assist him to establish his 
entitlement to the benefits sought.  See Soyini v. Derwinski, 
1 Vet. App. 541 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
fully satisfied its duties to inform and assist the appellant 
as to the claims at issue here.  

Law and regulations applicable to claims of entitlement to 
service connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  In the absence of medical evidence of a current 
claimed disorder, service connection may not be granted.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Factual background

In July 1991, the veteran reported right foot pain, described 
as beginning in June 1991.  The assigned diagnosis was 
resolving foot and ankle strain.  

The veteran was treated for complaints of upper back pain and 
left upper extremity parasthesias following an airplane crash 
in October 1994.  The veteran complained of parasthesias and 
"electric shocks" in the thoracic spine and left forearm.  
Radiologic examination of the thoracic spine conducted in 
November 1994 was "unremarkable."  EMG (electromyogram) 
examination conducted in December 1994 disclosed no 
abnormality of innervation of the left upper extremity.  The 
report of magnetic resonance imaging (MRI) conducted in 
December 1994 reflects that alignment of the cervical 
vertebral bodies was normal, the spinal cord was normal, 
there were no disc bulges, and there were no soft tissue 
masses.  The MRI was interpreted as disclosing a normal 
cervical spine and no evidence of spinal cord contusion.  The 
assigned diagnosis was peripheral nerve contusion. 

On periodic examination conducted in 1996, a history of mid-
back strain, resolved, was noted.

In April 1998, the veteran complained of shin pain, and a 
left tibial stress fracture was diagnosed, requiring 
treatment through June 1998.

In March 1999, the veteran was treated for back pain 
following a motor vehicle accident.  Right trapezius muscle 
strain was the assigned diagnosis.

The veteran sought treatment for complaints of bilateral shin 
pain in February 2000.  He was treated for bilateral shin 
splints and pes cavus from February 2000 through June 2000.  
February 2000 imaging of the left shin disclosed increased 
uptake consistent with shin splints but not a stress 
fracture.  Complaints of knee pain and ankle pain were noted.  
An orthotic insert was provided.
 
In April 2001, the veteran complained of left shoulder pain 
and right knee pain.  The provider noted that the veteran had 
recently been treated for tendonitis, left shoulder.  The 
assessment was recurrent left shoulder strain and left knee 
pain.  The veteran was treated in May 2001 for persistent 
left neck/shoulder pain persisting for more than a month.  
The assessment was possible impingement syndrome, left.  

In May 2001, the veteran complained of stomach upset.  The 
assigned diagnosis was indigestion.

On separation examination conducted in late May 2001, the 
veteran's history of stress fracture and shin splints, 
history of knee pain, history of left shoulder pain, history 
of left arm fracture at age eight, and history of recurrent 
back pain, among other medical history, were noted.  On 
objective examination, the musculoskeletal system was 
described as normal, and no diagnosis of any spine, shoulder, 
arm, knee, ankle, or foot disorder was assigned.

On VA examination conducted in May 2001, the veteran reported 
that scapular pain present after the October 1994 plane crash 
had resolved, but he reported that he still had neck pain, 
left trapezius pain, and pain radiating down into the left 
deltoid and triceps area.  There was tenderness in the neck 
without loss of range of motion.  Radiologic examination 
disclosed no abnormality.

There was no localized tenderness or muscle spasm in the 
lumbar area.  The veteran complained of pain at L3 and pain 
on lateral bending to the left.  Straight leg raising was 
negative.  Reflexes in the lower extremities were positive 
and equal with no motor weakness.

The veteran complained of left shoulder pain.  There was no 
localized tenderness.  All neck motions were without pain.  
There was no crepitus or spasm on motion of the shoulder, and 
the veteran's range of motion included flexion and abduction 
to 180 degrees and internal rotation and external rotation to 
90 degrees.  The veteran complained of left arm pain at mid-
forearm.  The veteran provided a history of a broken left 
forearm at age eight.  No local tenderness was noted on 
palpation.

The veteran complained of bilateral knee, ankle, and foot 
pain.  Knee motion was from zero degrees to 150 degrees 
without pain or weakness.  There was 4+ subjective tenderness 
over the left knee.  There was no effusion, crepitus, or 
instability.  The collateral ligaments were firm, and 
cartilage tests were negative.

There was 4+ subjective tenderness over the distal tibias.  
There was no swelling or local heat on objective examination.  
Both ankles dorsiflexed to 30 degrees and plantar flexed to 
45 degrees without pain or weakness.  There was marked 
tenderness but no swelling or effusion.  Ligaments in the 
ankles were negative to stress with no laxity noted.

The veteran stated that his feet got tight and he had a brace 
for the left ankle.  He complained of fallen arches.  On 
objective examination, there was a two-centimeter space 
between the deck and the arch of the veteran's foot 
bilaterally.  The feet were fully flexible with a mild degree 
of high arch cavus.  There was no localized tenderness and no 
pain to resistance.  

The examiner concluded that the veteran was status post neck 
and thoracic spine injury with no objective residuals.  The 
veteran had a history of low back pain, with no objective 
findings.  The examiner stated that there was a history of 
knee pain and ankle pain with no objective findings on 
examination.  There was a history of left shoulder tendonitis 
and left deltoid tendonitis with no objective current 
findings.  The examiner concluded that the veteran did not 
have fallen arches.

Analysis

Pain may be a sign or symptom of a medical disorder, but is 
not, in and of itself, a recognized medical disorder or 
diagnosis.  "Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Thus, 
the veteran may not be awarded service connection for back 
pain, neck/upper spine pain, left arm pain, knee pain, ankle 
pain, or foot pain, in the absence of a medical diagnosis 
other than "pain."

The Board notes that there is an exception to the rule that 
pain is not a disorder for which service connection cannot be 
granted.  That exception, at 38 C.F.R. § 3.317, permits 
awards of service connection, in some circumstances, to 
veterans who served in the Persian Gulf, for signs or 
symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  The veteran does not, in this case, contend that 
any complaint of pain is a sign or symptom of an undiagnosed 
disorder, and the veteran did not serve in the Persian Gulf.  

The Board wishes to make it clear that it has no reason to 
doubt that the veteran experiences neck, shoulder, back, left 
arm, knee, ankle, and foot pain.  However, the complaints of 
pain do not constitute a disability for which service 
connection may be granted, in the absence of a current 
medical diagnosis, findings, or pathology to support or 
explain those complaints.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) [symptoms such as pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

Radiologic examinations of the neck, back, knees, and ankles 
have been devoid of evidence of arthritis.  MRI and EMG 
examinations have been devoid of findings or pathology to 
support a medical diagnosis of arthritis or any joint or any 
other diagnosis.  

The veteran seeks service connection for fallen arches.  The 
VA examiner noted in particular that the veteran's feet were 
not flat, and that the veteran's arches rose two centimeters 
above the floor.  The Board notes that the examiner did state 
that the veteran had a mild degree of high arch cavus.  The 
Board further notes that pes cavus was diagnosed in service.  
For purposes of information, and without reliance thereon, 
the Board notes that pes cavus is defined as exaggerated 
height of the longitudinal arch of the foot, present from 
birth or appearing later due to contractures or disturbed 
balance of the muscles.  Dorland's Illustrated Medical 
Dictionary 1267 (27th ed. 1988).  However, as the veteran has 
specifically claimed service connection for "fallen" 
arches, the Board does not have jurisdiction to direct that 
the agency or original jurisdiction adjudicate a claim for 
service connection for high arches.  The veteran is, however, 
free to submit such a claim to the RO.  Nevertheless, the 
evidence of record clearly establishes that the veteran does 
not have "fallen" arches.

Although left trapezius muscle strain was treated in service, 
there was no diagnosis of left trapezius muscle strain at the 
time of service separation examination and VA examination 
conducted in May 2001.  In the absence of a current medical 
diagnosis of left trapezius muscle strain, service connection 
cannot be granted for that disability, even though such a 
diagnosis was assigned in service.

The examiner who conducted VA examination in May 2001 found 
no objective evidence of a medical disorder underlying the 
veteran's complaint of left arm pain, apart from a history of 
left arm fracture prior to service.  Since the evidence 
establishes that a left arm fracture was incurred when the 
veteran was eight years of age, service connection for pain 
resulting from that pre-service fracture cannot be granted. 

The veteran's service medical records reflect that the 
veteran complained of back pain, neck pain, left shoulder 
pain, left arm pain, knee pain, ankle pain, and foot pain in 
service.  However, radiologic examinations of the back, neck, 
knees, and ankles have been negative, and the examiner 
declined to assign any current diagnosis for any back, neck, 
left shoulder, left arm, knee or ankle disorder.  The factual 
findings are contrary to a diagnosis of fallen arches (pes 
planus, or flatfoot).  In the absence of any current medical 
diagnosis of a back, neck, shoulder, arm, knee or ankle 
disorder, and in light of clinical evidence establishing that 
the veteran does not have a fallen arch on either foot, 
service connection cannot be granted for the claimed 
disorders. 

In his February 2003 substantive appeal, the veteran stated 
that he had sought additional treatment for the claimed 
disorders following his service separation.  However, despite 
the Board's statements in its November 2004 Remand indicating 
that additional evidence was required to substantiate the 
claims, and despite the January 2004 letter from the AMC 
asking the veteran to submit or identify additional evidence, 
and despite a May 2005 SSOC reminding the veteran that he had 
not provided any additional evidence, the veteran did not 
identify any practitioner who provided such treatment.  

In short, despite additional notice under VCAA of his right 
to submit or identify evidence, the veteran has not submitted 
any evidence pertaining to diagnosis or treatment of any 
claimed disorder since service.  

The Board notes the veteran's contention that the VA 
examination was less thorough than the veteran felt it should 
have been.  However, the veteran has otherwise failed to 
offer any other clinical or objective evidence, other than 
his own statements as to pain, related to a claimed disorder.  
The veteran has failed to provide VA with sufficient 
information so as to assist the veteran with any further 
development of his claim.  "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In the absence of a diagnosed lumbar back disorder, cervical 
neck disorder, shoulder disorder, left arm disorder, left or 
right knee disorder, left or right ankle disorder, or a 
fallen arch of the right or left foot, service connection for 
those disorders may not be granted.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
in the absence of medical diagnosis of the claimed 
disability].  The veteran's claims must be denied.


ORDER

The claims for service connection for a back disorder, a 
neck/upper spine disorder, a left shoulder disorder, left arm 
pain, a left knee disorder, a right knee disorder, arthritis 
of the left ankle, arthritis of the right ankle, a fallen 
arch of the left foot, and a fallen arch of the right foot 
are denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


